UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by Registrant ☑ Filed by Party other than Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ☐ Definitive Proxy Statement ☑Definitive Additional Materials ☐ Soliciting Materials Pursuant to §240.14a-12 THE MEET GROUP, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☑ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): $ per share as determined under Rule0-11 under the Exchange Act. Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Formor Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: April 27, 2017 Dear Fellow Stockholder: The May 5, 2017 Annual Meeting of Stockholders of The Meet Group, Inc. (formerly MeetMe, Inc.), is fast approaching, and according to our latest records, we have not yet received your vote. Your board of directors unanimously recommends that stockholders vote FOR all items on the agenda. Your vote is important , no matter how many or how few shares you may own. Please help your company avoid the expense of further solicitation by voting TODAY. Since time is short, we encourage you to vote by telephone or via the Internet – simply follow the instructions on the enclosed proxy card. Thank you for your support. Very truly yours, Geoffrey Cook Co-founder and Chief Executive Officer IMPORTANT NOTE : Remember, you can vote your shares by telephone or by Internet. Please follow the easy instructions on the enclosed proxy card. If you have any questions, or need assistance in voting your shares, please call our proxy solicitor, INNISFREE M&A INCORPORATED TOLL-FREE, at 1-888-750-5834.
